     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 1 of 18

 1   Charles J. Cooper (Pro Hac Vice Application
     Forthcoming), DC Bar No. 248070
 2   COOPER & KIRK, PLLC
     1523 New Hampshire Avenue, NW
 3   Washington, DC 20036
     Telephone: (202) 220-9600
 4   Email: ccooper@cooperkirk.com
 5   Michael B. McClellan, CBN 241570
     NEWMEYER & DILLION LLP
 6   895 Dove Street, Fifth Floor
     Newport Beach, CA 92660
 7   Telephone: (949) 854-7000
     Email: Michael.McClellan@ndlf.com
 8
     Attorneys for Plaintiff The GEO Group, Inc.
 9
10                            UNITED STATES DISTRICT COURT
11                           EASTERN DISTRICT OF CALIFORNIA
12
13   THE GEO GROUP, INC.,                         CIVIL ACTION NO:
14                      Plaintiff,                COMPLAINT
15   v.
16   GAVIN C. NEWSOM, in his official
     capacity as Governor of the State of
17   California; XAVIER BECERRA, in his
     official capacity as Attorney General of
18   the State of California
19                      Defendants.
20
21         1.     Plaintiff The GEO Group, Inc. (GEO) brings this action for declaratory
22   and injunctive relief against Defendants Governor Gavin C. Newsom and Attorney
23   General Xavier Becerra, striking down California Senate Bill 29 (SB-29), codified in
24   relevant part at CAL. CIV. CODE § 1670.9(d), as an unconstitutional attempt by the
25   State of California to regulate and discriminate against the Federal Government and
26   its contractors.
27         2.     Just last term, in Dawson v. Steager, the Supreme Court reiterated a
28   constitutional principle “almost as old as the Nation” itself: the State must “treat those

                                                -1-                           COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 2 of 18

 1   who deal with the federal government as well as it treats those with whom [the State]
 2   deals itself.” 139 S. Ct. 698,703, 704 (2019) (quotation marks and alterations
 3   omitted). That venerable principle, “which so entirely pervades the constitution, is so
 4   intermixed with the materials which compose it, so interwoven with its web, [and] so
 5   blended with its texture,” McCulloch v. Maryland, 4 Wheat. (17 U.S.) 316, 426
 6   (1819), is under attack by the State of California.
 7         3.     SB-29, via Section 1670.9(d), purports to require contractors operating
 8   federal immigration detention facilities to submit to special requirements for
 9   obtaining local zoning permits. Specifically, the statute mandates that the public
10   receive 180 days’ notice of a proposed conveyance or permitting action allowing a
11   private corporation to house or detain noncitizens for purpose of civil immigration
12   custody. Further, the public must be allowed to provide comments at two public
13   hearings before a permit may issue.
14         4.     Because California has now—via another statute called Assembly Bill
15   32—purported to prohibit the Federal Government from using private detention
16   facilities in California once the current contracts with those facilities expire, there
17   does not appear to be any realistic prospect that SB-29 will ever be applied to another
18   federal contractor other than GEO, since only GEO is obligated under its current
19   contracts with the Federal Government to convert buildings formerly used for other
20   purposes into federal immigration detention facilities.
21         5.     There is no doubt that California generally has the power to modify the
22   procedures governing the issuance of constitutionally valid zoning permits within the
23   State. But what California may not do is “target the federal government alone” for
24   disfavored treatment, United States v. City of Arcata, 629 F.3d 986, 991 (9th Cir.
25   2010), imposing “a specialized burden on federal activity” with the obvious intent
26   and design of delaying and thwarting federal immigration detention, United States v.
27   California, 921 F.3d 865, 882 (9th Cir. 2019). Yet, that is precisely what SB-29 does:
28   it singles out contractors who operate federal immigration detention facilities for

                                              -2-                           COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 3 of 18

 1   burdens that it refuses to impose on California’s own detention facilities. In so doing,
 2   SB-29 asserts the authority to discriminate against, and directly regulate, the Federal
 3   Government, flouting the Supreme Court’s two-centuries-old teaching about the
 4   nature of federal-state relations under the Constitution.
 5          6.     The GEO Group, as the owner and operator of federal immigration
 6   detention facilities burdened by SB-29, brings this action to defend the principles
 7   first articulated by the Supreme Court two hundred years ago and reiterated just last
 8   year. This Court should declare Section 1670.9(d) unconstitutional and enter a
 9   preliminary and permanent injunction restraining Defendants from enforcing the
10   statute against GEO.
11                                JURISDICTION & VENUE
12          7.     This Court has jurisdiction under 28 U.S.C. § 1331 because the question
13   whether CAL. CIV. CODe § 1670.9(d) violates the Supremacy Clause of the United
14   States Constitution is a federal question.
15          8.     Venue is proper in this District under 28 U.S.C. § 1391(b) because a
16   substantial part of the events or omissions giving rise to this claim occurred, or a
17   substantial part of the property that is the subject of this action is situated, in this
18   District. GEO’s Central Valley Modified Community Correctional Facility (MCCF)
19   and Golden State MCCF—two of the immigration detention facilities regulated by
20   Section 1670.9(d)—are located in this District, and the effects of Section 1670.9(d)
21   are felt in this District.
22                                      THE PARTIES
23          9.     Plaintiff The GEO Group, Inc. is a corporation organized and existing
24   under the laws of the State of Florida, with its principal place of business in Boca
25   Raton, Florida.
26          10.    Defendant Gavin C. Newsom is the Governor of the State of California.
27   He has “[t]he supreme executive power” of the State of California (the “State”) and
28   is charged with “see[ing] that the law is faithfully executed.” CAL. CONST. art. V, § 1.

                                              -3-                            COMPLAINT
      Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 4 of 18

 1   As     head     of     the     Executive      Branch,      he     has     a    duty     to
 2   “supervise the official conduct of all executive and ministerial officers,” including
 3   the Attorney General. CAL. GOV’T CODE § 12010. In light of these duties, Governor
 4   Newsom has responsibility for enforcing Section 1670.9(d). He is sued in his official
 5   capacity.
 6         11.     Defendant Xavier Becerra is the Attorney General of the State of
 7   California. He is “the chief law officer of the State” with “the duty . . . to see that the
 8   laws of the State are uniformly and adequately enforced.” CAL. CONST. art. V, § 13.
 9   In light of these duties, Attorney General Becerra has responsibility for enforcing
10   Section 1670.9(d). He is sued in his official capacity.
11                                FACTUAL ALLEGATIONS
12   I.    Senate Bill 29 and California’s Efforts to
13         Obstruct Federal Immigration Detention
14         A.      Senate Bill 29 (SB-29)
15         12.     On December 5, 2016, Senate Bill 29 (SB-29) was introduced in the
16   California Legislature. As relevant here, the bill—as enacted—amends the
17   “Unlawful Contracts” title of the California Civil Code to prohibit city, county, and
18   local law enforcement agencies from entering into contracts “with the federal
19   government or any federal agency or a private corporation to house or detain
20   noncitizens for purposes of civil immigration custody” unless those contracts were
21   in effect before January 1, 2018, and it prohibits the renewal or modification of such
22   contracts thereafter “in a manner that would expand the maximum number of contract
23   beds that may be utilized to house or detain in a locked detention facility noncitizens
24   for purposes of civil immigration custody.” CAL. CIVIL CODE § 1670.9(a)–(b).
25         13.     SB-29 also restricts the issuance of permits for federal immigration
26   detention facilities:
27                A city, county, city and county, or public agency shall not, on
                  and after January 1, 2018, approve or sign a deed, instrument, or
28                other document related to a conveyance of land or issue a permit

                                                -4-                            COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 5 of 18

 1                for the building or reuse of existing buildings by any private
 2                corporation, contractor, or vendor to house or detain noncitizens
                  for purposes of civil immigration proceedings unless the city,
 3                county, city and county, or public agency has done both of the
 4                following:

 5                (1) Provided notice to the public of the proposed conveyance or
 6                    permitting action at least 180 days before execution of the
                      conveyance or permit.
 7
 8                (2) Solicited and heard public comments on the proposed
                      conveyance or permit action in at least two separate
 9                    meetings open to the public.
10   Id. § 1670.9(d).
11         14.    The Senate Floor Analysis of SB-29 stated that its enactment was
12   necessary to obstruct federal immigration policy: “President Donald Trump
13   has . . . made it clear that he intends to detain more immigrants and expand private
14   for profit detention facility use. This bill would protect immigrants held in immigrant
15   detention in California.”1
16         15.    The Assembly Committee on Judiciary analysis of the bill likewise
17   stated that it was needed “[i]n light of the changed circumstances in the White
18   House,”2 and it quoted the author as saying that the bill was necessary due to “the
19   new administration’s commitment to deport millions.”3
20         16.    Governor Jerry Brown signed SB-29 into law on October 5, 2017.
21         B.     Assembly Bill 103 (AB-103) and Assembly Bill 32 (AB-32)
22         17.    Approximately one month after SB-29 was introduced in the California
23   Legislature, January 10, 2017, Assembly Bill 103 (AB-103) was likewise introduced.
24   Similar to SB-29, AB-103—as enacted—prohibits, among other things, city, county,
25
           1
             Senate Rules Comm., Senate Floor Analyses for SB-29, 2017–18 Sess., at 5
26   (Cal. May 27, 2017), https://bit.ly/2O9c3eP.
           2
27           Assemb. Comm. on Judiciary, Analysis of SB-29, 2017–18 Sess., at 2 (Cal.
     June 27, 2017), https://bit.ly/2O9c3eP.
28         3
             Id. at 4.

                                              -5-                           COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 6 of 18

 1   and local law enforcement agencies from entering into contracts “with the federal
 2   government or any federal agency to detain adult noncitizens for purposes of civil
 3   immigration custody” unless those contracts were in effect before June 15, 2017, and
 4   it prohibits the renewal or modification of such contracts thereafter “in such a way as
 5   to expand the maximum number of contract beds that may be utilized to house or
 6   detain in a locked detention facility noncitizens for purposes of civil immigration
 7   custody.” CAL. GOV’T CODE § 7310(a)–(b).
 8         18.     Governor Jerry Brown signed AB-103 into law on June 27, 2017.
 9         19.     The United States has challenged the constitutionality of AB-103, and
10   that challenge remains pending in this Court. See United States v. California, No. 18-
11   264 (E.D. Cal.).
12         20.     On December 3, 2018, Assembly Bill 32 was introduced in the
13   California Legislature. AB-32 builds on SB-29 and AB-103 by amending the
14   California Penal Code in two principal ways.
15         21.     First, it generally prohibits the California Department of Corrections and
16   Rehabilitation (CDCR) from contracting with private, for-profit prison facilities to
17   house state inmates, though it contains an important exception that essentially allows
18   CDCR to continue contracting with private detention facilities indefinitely. See CAL.
19   PENAL CODE § 5003.1.
20         22.     Second, AB-32 generally prohibits the operation of a private detention
21   facility in the State of California, subject to a handful of exceptions that apply almost
22   exclusively to state facilities. See CAL. PENAL CODE §§ 9500–03, 9505.
23         23.     On the day he introduced AB-32, Assembly Member Rob Bonta issued
24   a press release touting the bill, in which he attacked “the Trump
25   Administration[’s] . . . cruel immigration policies” and criticized GEO for
26   “facilitating the Trump Administration’s political agenda.”4
27
           4
               Press Release, Assembly member Rob Bonta, Bonta Introduces Bills Ending
28

                                               -6-                           COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 7 of 18

 1         24.    The Senate Floor Analysis of AB-32 anticipated litigation challenging
 2   its constitutionality by “this anti-immigrant President’s Administration.”5
 3         25.    Christina Fialho, co-founder of Freedom for Immigrants, a group listed
 4   as a supporter of AB-32 in the Senate Floor Analysis,6 observed that AB-32 “will
 5   deal a critical blow to the Trump administration’s efforts to further expand its system
 6   of immigration detention, especially as other states follow our lead.”7
 7         26.    Governor Newsom signed AB-32 into law on October 11, 2019.
 8         27.    GEO and the United States have each challenged the constitutionality
 9   of AB-32, and those cases remain pending in the Southern District of California. See
10   The GEO Group, Inc. v. Newsom, No. 19-2491 (S.D. Cal.); United States v. Newsom,
11   No. 20-154 (S.D. Cal.).
12   II.   U.S. Immigration and Customs Enforcement Detention Authority
13         28.    In November 2002, Congress assigned the border-enforcement
14   functions of the former Immigration and Naturalization Service to the newly created
15   Bureau of Immigration and Customs Enforcement, housed within the Department of
16   Homeland Security.8 The Bureau began operations in March 2003 and was renamed
17   U.S. Immigration and Customs Enforcement (ICE) in March 2007.9
18         29.    Congress has authorized or required the detention of aliens under several
19   different statutes and conditions. See, e.g., 8 U.S.C. §§ 1225(b)(1)(B)(ii),
20
21
22   State’s Involvement in For-Profit, Private Prison Industry (Dec. 3, 2018),
     https://bit.ly/2Pga7Ch.
23          5
              Senate Rules Comm., Senate Floor Analyses for AB-32, 2019–20 Sess., at 5
     (Cal. Sept. 9, 2019) [hereinafter Senate Floor Analyses for AB-32],
24   https://bit.ly/35htShk.
            6
25            Id. at 8.
            7
              Don Thompson & Amy Taxin, California To End its Use of Private, For-
26   Profit Prisons, ASSOCIATED PRESS,Oct. 11, 2019, https://bit.ly/2Pgb6C6.
            8
27            U.S. IMMIGRATION & CUSTOMS ENF’T, CELEBRATING THE HISTORY OF ICE
     (Mar. 1, 2019), https://bit.ly/35Jas68.
28          9
              Id.

                                              -7-                           COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 8 of 18

 1   1225(b)(2)(A), 1226(a), 1226(c); see also Jennings v. Rodriguez, 138 S. Ct. 830,
 2   836–38 (2018).
 3          30.    Congress has also directed that “[t]he Attorney General shall arrange for
 4   appropriate places of detention for aliens detained pending removal or a decision on
 5   removal,” 8 U.S.C. § 1231(g)(1), and it has instructed that ICE “shall consider the
 6   availability for purchase or lease of any existing prison, jail, detention center, or other
 7   comparable facility suitable for [detention]” “[p]rior to initiating any project for the
 8   construction of any new detention facility,” id. § 1231(g)(2). Thus, Section
 9   1231(g)(2) authorizes ICE to use private contractors to arrange for detention. See
10   United States v. California, 921 F.3d at 882 n.7.
11          31.    Pursuant to this authority, ICE “manages and oversees the nation’s civil
12   immigration detention system.”10
13   III.   GEO’s California ICE Detention Facilities
14          32.    GEO currently operates two dedicated ICE detention facilities in
15   California:
16                      Mesa Verde ICE Processing Center, located at 425 Golden State
17                       Avenue, Bakersfield, CA 93301, with a capacity of 400 beds.
18                       GEO has operated the Mesa Verde facility as an ICE detention
19                       facility since 2015. The Mesa Verde facility is about a 25.5-mile
20                       drive from the City of McFarland, though it is not under the
21                       jurisdiction of that city.
22                      Adelanto ICE Processing Center, located at 10400 Rancho Road,
23                       Adelanto, CA 92301, with a capacity of 1,940 beds. GEO has
24                       operated the Adelanto facility as an ICE detention facility since
25                       2011.
26
27
            10
             U.S. IMMIGRATION & CUSTOMS ENF’T, DETENTION MANAGEMENT (Dec. 18,
28   2019), https://bit.ly/2ZvGnGO.

                                                -8-                            COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 9 of 18

 1         33.    On December 19, 2019, ICE entered into new contracts with GEO to
 2   continue operating the Mesa Verde and Adelanto facilities. The contracts each have
 3   a period of performance starting on December 20, 2019, and ending December 19,
 4   2034. ICE has the option of terminating the contracts early every five years, with the
 5   first such option occurring on December 20, 2024.
 6         34.    GEO has continued to operate the Mesa Verde and Adelanto facilities
 7   under the terms of the new ICE contracts since December 20, 2019, in much the same
 8   manner as it was operating those facilities prior to signing the new contracts.
 9         35.    In addition, ICE has entered into contracts with GEO to convert two
10   McFarland-area facilities and one Adelanto-area facility into dedicated ICE detention
11   centers:
12                     Central Valley Modified Community Correctional Facility
13                      (MCCF)), located at 254 Taylor Avenue, McFarland, CA 93250,
14                      with a capacity of 700 beds;
15                     Golden State MCCF, located at 611 Frontage Road, McFarland,
16                      CA 93250, with a capacity of 700 beds;
17                     Desert View MCCF, located at 10450 Rancho Rd, Adelanto, CA
18                      92301, with a capacity of 750 beds.
19         36.    The Central Valley and Golden State facilities will serve as annexes to
20   the Mesa Verde ICE Processing Center, while the Desert View facility will serve as
21   an annex to the Adelanto ICE Processing Center.
22         A.     Central Valley MCCF
23         37.    Central Valley MCCF is a GEO-owned prison previously operated
24   under contract with CDCR. CDCR terminated its contract with GEO on July 10,
25   2019, effective September 30, 2019.
26         38.    The Central Valley facility is now incorporated into the Mesa Verde
27   contract, with a period of performance starting on December 20, 2019, and ending
28

                                              -9-                           COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 10 of 18

 1   December 19, 2034. ICE has the option of terminating the contract early every five
 2   years, with the first such option occurring on December 19, 2024.
 3         39.    Under the contract, GEO is obligated to immediately begin “Pre-
 4   Transition/Mobilization” activity at Central Valley, with a period of performance
 5   beginning on December 20, 2019, during which it must begin preparing the facility
 6   to receive ICE detainees. GEO began that process as soon as the contract became
 7   effective.
 8         40.    GEO has continued to operate the Central Valley facility under the terms
 9   of the new ICE contract since December 20, 2019.
10         B.     Golden State MCCF
11         41.    Golden State MCCF is currently a prison owned and operated by GEO
12   under contract with CDCR. CDCR has notified GEO that it will terminate its contract
13   with GEO effective April 30, 2020.
14         42.    The Golden State facility is now incorporated into the Mesa Verde
15   contract, with a period of performance starting on December 20, 2019, and ending
16   December 19, 2034. ICE has the option of terminating the contract early every five
17   years, with the first such option occurring on December 20, 2024.
18         43.    Under the contract, GEO is obligated to immediately begin “Pre-
19   Transition/Mobilization” activity at Golden State, with a period of performance
20   beginning on December 20, 2019, during which it must begin preparing the facility
21   to receive ICE detainees. GEO began that process as soon as the contract became
22   effective.
23         44.    GEO has continued to operate the Golden State facility under the new
24   ICE contract since December 20, 2019, even as it concurrently phases out CDCR
25   operations at Golden State.
26   ///
27   ///
28   ///

                                            - 10 -                        COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 11 of 18

 1           C.    Desert View MCCF
 2           45.   Desert View MCCF is currently a prison owned and operated by GEO
 3   under contract with CDCR. CDCR terminated its contract with GEO effective
 4   February 29, 2020.
 5           46.   The Desert View facility is now incorporated into the same contract as
 6   the Adelanto facility, with a period of performance beginning on December 20, 2019,
 7   and continuing through December 20, 2034. ICE has the option of terminating the
 8   contract early every five years, with the first such option occurring on December 20,
 9   2024.
10           47.   Under the contract, GEO is obligated to immediately begin “Pre-
11   Transition/Mobilization” activity at Desert View, with a period of performance
12   beginning on December 20, 2019, during which it must begin preparing the facility
13   to receive ICE detainees. GEO began that process as soon as the contract became
14   effective.
15           48.   GEO has continued to operate the Desert View facility under the new
16   ICE contract since December 20, 2019, even as it concurrently phases out CDCR
17   operations at Desert View.
18   IV.     GEO’s Efforts To Obtain Amended Conditional Use Permits
19           49.   Pursuant to the McFarland Municipal Code, the Central Valley and
20   Golden State facilities are located in the M-3 zone, which is designated for General
21   Manufacturing. See McFarland Municipal Code § 17.08.010. Detention facilities are
22   not identified as a permissible use. See id. § 17.92.020. Thus, to operate a detention
23   facility in M-3, GEO must have a conditional use permit (CUP). See id.
24   § 17.152.020(D).
25           50.   Central Valley and Golden State were first approved for CUPs in 1996.
26   The City of McFarland modified the Central Valley and Golden State CUPs in 2008
27   and in 2013 based on changes to the types of CDCR inmates that would be housed at
28   the facilities.

                                             - 11 -                        COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 12 of 18

 1         51.    Mesa Verde, which (as noted above) is not within the jurisdiction of
 2   McFarland, was first approved for a CUP in 1987. It was amended in 2000 and 2005
 3   due to changes in the facility’s capacity to house detainees.
 4         52.    Pursuant to the Adelanto Municipal Code, GEO may only operate
 5   “Prisons/Correctional Facilities” and their analogues in specific zones and only after
 6   first obtaining a CUP. See Adelanto Municipal Code App’x A.
 7         53.    The Adelanto ICE Processing Center was first approved for a CUP in
 8   2010. That CUP has not been modified since.
 9         54.    The Desert View facility was first approved for a CUP in 1996. The
10   CUP was modified in 2004 due to an increase in facility capacity to house CDCR
11   inmates.
12         55.    GEO’s CUPs for the Central Valley, Golden State, and Desert View
13   facilities do not currently allow GEO to house federal male and female detainees.
14   Thus, to ensure the continuing validity of its CUPs under municipal law, GEO was
15   required to apply for modifications to its CUPs in order to house ICE detainees at its
16   Central Valley, Golden State, and Desert View facilities.
17         56.    On December 30, 2019, having signed its new contract on December
18   19, 2019 with the Federal Government to convert the Central Valley and Golden
19   State facilities into dedicated ICE detention facilities, GEO applied to the McFarland
20   Planning Commission for modifications to its CUPs to allow the Federal Government
21   to house detainees at Central Valley and Golden State.
22         57.    On December 23, 2019, having signed its new contract on December 19
23   2019 with the Federal Government to convert the Desert View facility into a
24   dedicated ICE detention facility, GEO applied to the Adelanto Planning Commission
25   for a modification to its CUP to allow the Federal Government to house detainees at
26   Desert View.
27         58.    Absent Section 1670.9(d), GEO’s applications would have been
28   processed under the McFarland and Adelanto municipal codes, which require only

                                             - 12 -                        COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 13 of 18

 1   one meeting—rather than two—prior to issuance of a permit. See McFarland
 2   Municipal Code § 17.148.080; Adelanto Municipal Code § 17.100.040.
 3           59.   Moreover, while Section 1670.9(d) requires that the first public notice
 4   of a hearing be given at least 180 days prior to the execution of a permit, the
 5   McFarland and Adelanto municipal codes require only 10 days’ notice before the
 6   hearing, see McFarland Municipal Code § 17.148.080(B); Adelanto Municipal Code
 7   § 17.100.040(a), and in the case of McFarland, the municipal code requires a decision
 8   of the Commission within 35 days after the hearing and that the Commission’s
 9   decision be deemed final if no appeal is made to the City Council within 15 days, see
10   McFarland Municipal Code §§ 17.148.080, 17.148.100(A)–(B). Thus, from the
11   issuance of a public notice to the issuance of a permit should take no longer than 60
12   days under the McFarland Municipal Code, absent an appeal to the City Council (an
13   appeal procedure that is still available under Section 1670.9(d)), and that could
14   require an additional 30 days. Indeed, in GEO’s more than 20 years of experience
15   with CUP applications and modifications in Adelanto and McFarland, the process
16   typically requires no more than 90 days from beginning to end, inclusive of appeals
17   to the city council.
18           60.   On January 10, 2020, the McFarland Planning Commission issued the
19   public notice of the first hearing on GEO’s CUP-modification applications for
20   Central Valley and Golden State.
21           61.   The first hearing on GEO’s CUP-modification applications for Central
22   Valley and Golden State was held on January 21, 2020.
23           62.   On January 11, 2020, the Adelanto Planning Commission issued the
24   public notice of the first hearing on GEO’s CUP-modification application for Desert
25   View.
26           63.   The first hearing on GEO’s CUP-modification application for Desert
27   View was held on January 22, 2020.
28   ///

                                             - 13 -                       COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 14 of 18

 1         64.    On February 7, 2020, the McFarland Planning Commission issued the
 2   public notice of the second hearing on GEO’s CUP-modification applications for
 3   Central Valley and Golden State.
 4         65.    The second hearing on GEO’s CUP-modification applications for
 5   Central Valley and Golden State was held on February 18, 2020.
 6         66.    On February 6, 2020, the Adelanto Planning Commission issued the
 7   public notice of the second hearing on GEO’s CUP-modification application for
 8   Desert View.
 9         67.    The second hearing on GEO’s CUP-modification application for Desert
10   View was held on February 19, 2020.
11         68.    On February 18, 2020, the McFarland Planning Commission failed to
12   approve GEO’s CUP-modification applications for Central Valley and Golden State
13   by a 2-2 vote.
14         69.    On February 19, 2020, the Adelanto Planning Commission approved a
15   resolution that approved GEO’s CUP-modification application for Desert View
16   but—in conformity with Section 1670.9(d)— deferred the issuance of the new
17   permits until July 15, 2020, so that at least 180 days will have lapsed since the first
18   public notices was given.
19         70.    GEO appealed the decision of the McFarland Planning Commission to
20   the McFarland City Council.
21         71.    The additional hearing required by Section 1670.9(d), as well as the
22   additional delay in the approval of GEO’s CUP-modification applications required
23   by Section 1670.9(d)’s 180-day notice period, have injured GEO and will continue
24   to do so.
25         72.    Because of the additional hearing required by Section 1670.9(d), GEO
26   was forced to expend time, money, and other resources preparing for the additional
27   hearings in McFarland and Adelanto and ensuring that GEO representatives would
28   be present at the additional hearings. In addition, Section 1670.9(d) adds a minimum

                                             - 14 -                         COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 15 of 18

 1   of 90 days to the normal CUP modification process at both the City of Adelanto and
 2   the City of McFarland, which would typically be completed in 90 days, inclusive of
 3   any appeal to the City Council.
 4         73.    In addition, the delay in approving GEO’s CUP-modification
 5   applications has prevented GEO from moving more quickly on the Pre-
 6   Transition/Mobilization activities it is required to perform under its contracts with
 7   the Federal Government. The additional three (3) months referred to in paragraph 72
 8   caused and continues to cause a significant detrimental financial impact to GEO.
 9         74.    Section 1670.9(d) results in three (3) months loss of federal revenue to
10   GEO, amounting to several millions of dollars, while GEO awaits the completion of
11   the 180-day period.
12         75.    Section 1670.9(d) also results in three (3) months of additional expenses
13   to GEO in continuing the employment of those individuals working at the previously
14   approved facility who will be transitioning to the re-purposed federal facility.
15         76.    GEO’s Desert View and Golden State MCCFs have 274 employees,
16   which will require approximately $3.2 million in estimated payroll and benefit costs
17   during the three (3) additional months required under Section 1670.9(d) in order to
18   be transitioned into a fully operating federal facility.
19         77.    Because the permitting process mandated by Section 1670.9(d) is only
20   180 days, the process is too short to fully litigate a constitutional challenge to it.
21         78.    GEO has many contracts with the Federal Government and with ICE, in
22   particular, and it is common for the Federal Government to request amendments to
23   its contracts during the period of performance. Because GEO’s ICE contracts have a
24   period of performance that runs through December 19, 2034, it is reasonable to
25   expect that the Federal Government will request amendments to one or both contracts
26   at some point in the next fifteen years, and it is reasonable to expect that such
27   amendments will require GEO to seek modifications of its CUPs, as GEO has had to
28   do for its immigration detention facilities in California in the past (except for the

                                               - 15 -                          COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 16 of 18

 1   Adelanto ICE Processing Center). GEO therefore faces a credible and substantial
 2   threat of being subjected to Section 1670.9(d)’s requirements in the future.
 3       COUNT I: VIOLATION OF INTERGOVERNMENTAL IMMUNITY
 4        (DISCRIMINATION AGAINST THE FEDERAL GOVERNMENT)
 5         79.    Plaintiff re-alleges and incorporates by reference the allegations of the
 6   preceding paragraphs.
 7         80.    GEO, as a contractor for the United States, enjoys and is clothed in the
 8   Federal Government’s intergovernmental immunity. See Goodyear Atomic Corp. v.
 9   Miller, 486 U.S. 174, 180–81 (1988); Boeing Co. v. Movassaghi, 768 F.3d 832, 839
10   (9th Cir. 2014).
11         81.    A state law is invalid “if it operates so as to discriminate against the
12   [Federal] Government or those with whom it deals.” United States v. City of Detroit,
13   355 U.S. 466, 473 (1958).
14         82.    Section 1670.9(d) only regulates land-conveyance documents and
15   zoning permits for private entities carrying out federal operations. See United States
16   v. California, 921 F.3d 865, 882, 883 (9th Cir. 2019).
17         83.    By targeting only contractors carrying out federal operations, Section
18   1670.9(d) discriminates against the Federal Government. See Dawson v. Steager, 139
19   S. Ct. 698, 705–06 (2019); Boeing, 768 F.3d at 842–43.
20         84.    Section 1670.9(d) is unconstitutional and invalid as applied to GEO.
21      COUNT II: VIOLATION OF INTERGOVERNMENTAL IMMUNITY
22         (DIRECT REGULATION OF THE FEDERAL GOVERNMENT)
23         85.    Plaintiff re-alleges and incorporates by reference the allegations of the
24   preceding paragraphs.
25         86.    Under the Supremacy Clause of the United States Constitution, “the
26   activities of the Federal Government are free from regulation by any state.” Mayo v.
27   United States, 319 U.S. 441, 445 (1943); see also North Dakota v. United States, 495
28   U.S. 423, 451–52 (1990) (Brennan, J., concurring in the judgment in part and

                                             - 16 -                         COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 17 of 18

 1   dissenting in part) (“[T]hose dealing with the Federal Government enjoy immunity
 2   from state control . . . when a state law actually and substantially interferes with
 3   specific federal programs.”).
 4         87.    By forbidding the approval of “a deed, instrument, or other document
 5   related to a conveyance of land or [the] issu[ance] [of] a permit for the building or
 6   reuse of existing buildings by any private corporation, contractor, or vendor to house
 7   or detain noncitizens for purposes of civil immigration” unless the City satisfies SB-
 8   29’s notice and hearing requirements, Section 1670.9(d) substantially interferes with
 9   Federal Government operations.
10         88.    Section 1670.9(d) substantially interferes with the ICE’s ability to carry
11   out its detention responsibilities for the Federal Government.
12         89.    Congress has not authorized the State to regulate the Federal
13   Government’s activities with respect to federal detention facilities like GEO’s.
14         90.    Section 1670.9(d) is unconstitutional and invalid as applied to GEO.
15                                   PRAYER FOR RELIEF
16         91.    WHEREFORE, The GEO Group, Inc. respectfully requests that this
17   Court enter an order and judgment:
18                a.    Declaring that Senate Bill 29, codified in relevant part at CAL.
19                      CIV. CODE § 1670.9(d), violates the Supremacy Clause of the
20                      United States Constitution and is unconstitutional as applied to
21                      GEO;
22                b.    Preliminarily and permanently enjoining Defendants, as well as
23                      their successors, agents, employees, and all those under their
24                      supervision from enforcing Section 1670.9(d) against GEO;
25                c.    Awarding attorneys’ fees and costs as permitted by law; and
26   ///
27   ///
28   ///

                                             - 17 -                         COMPLAINT
     Case 2:20-cv-00533-TLN-AC Document 1 Filed 03/09/20 Page 18 of 18

 1              d.    Granting such other and further relief as this Court deems just and
 2                    proper.
 3   Dated:   March 9, 2020
 4
                                        By: /s/ Michael B. McClellan
 5
                                        Michael B. McClellan, CBN 241570
 6                                      NEWMEYER & DILLION LLP
                                        895 Dove Street, Fifth Floor
 7                                      Newport Beach, CA 92660
                                        Telephone: (949) 854-7000
 8                                      Email: Michael.McClellan@ndlf.com
 9                                      Charles J. Cooper,* DC Bar No. 248070
                                        Michael W. Kirk,* DC Bar No. 424648
10                                      J. Joel Alicea,* DC Bar No. 1022784
                                        Steven J. Lindsay,* VA Bar No. 92363
11                                      COOPER & KIRK, PLLC
                                        1523 New Hampshire Avenue, NW
12                                      Washington, DC 20036
                                        Telephone: (202) 220-9600
13                                      Email: ccooper@cooperkirk.com
                                        *Pro Hac Vice Applications Forthcoming
14
                                        Attorneys for Plaintiff The GEO Group, Inc.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          - 18 -                         COMPLAINT
